In an action to recover damages for personal injuries, the third-party defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (DiNoto, J.), entered July 12, 1999, as denied their motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the appellants’ motion is granted, and the complaint is dismissed.
*298The appellants made a prima facie showing that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). Thus, it was incumbent on the plaintiff to come forward with admissible evidence to demonstrate a question of fact (see, Gaddy v Eyler, 79 NY2d 955, 956-957). The plaintiff failed to do so (see, Soto v Fogg, 255 AD2d 502; Friedman v U-Haul Truck Rental, 216 AD2d 266; Phillips v Costa, 160 AD2d 855). Mangano, P. J., Santucci, Krausman, Florio and Schmidt, JJ., concur.